                  Case 2:17-cr-00064-JAM Document 299 Filed 09/16/21 Page 1 of 4



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   GEORGINA LOPEZ-QUINTERO
 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                    CASE NO. 2:17-cr-00064-JAM
12                                          Plaintiff,            STIPULATION REGARDING
                                                                  CONTINUANCE OF STATUS
13   v.                                                           CONFERENCE; FINDINGS AND
                                                                  ORDER
14   ERENDIRA NAVA et al
15                                          Defendants.
16

17                                                          STIPULATION

18             The defendant, Georgina Lopez-Quintero, by and through her counsel, Toni White, Cesar

19 Erendira Nava, by and through his counsel, Clemente Jimenez, and the Government, by and through

20 its counsel, Jason Hitt, hereby stipulate as follows:

21             1.        By previous order, this matter was set for status on September 21, 2021

22             2.        By this stipulation, the above-named defendants now move to continue the status

23 conference until November 16, 2021, and to exclude time between September 21, 2021, and

24 November 16, 2021, under Local Code T4.

25             3.        The parties agree and stipulate, and request that the Court find the following:

26             a)        Discovery in this case consists of hundreds of pages of investigative reports, multiple

27             wiretap applications, audio recordings of thousands of intercepted calls, transcripts,

28             photographs, video and seized real evidence. All of this discovery has been discovered or
                                                         1
          Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
               Case 2:17-cr-00064-JAM Document 299 Filed 09/16/21 Page 2 of 4



 1        made available to defense counsel. In addition, counsel for Ms. Lopez has received a plea

 2        agreement and needs time to discuss it with her client.

 3        b)        Defense counsels need additional time to continue to review discovery, to continue to

 4        consult with their clients, review the current charges, conduct investigation and research

 5        related to the charges and to discuss potential resolutions with their clients and otherwise

 6        prepare for trial.

 7        c)        Defense counsels believe that failure to grant the above-requested continuance would

 8        deny them the reasonable time necessary for effective preparation, taking into account the

 9        exercise of due diligence.

10        d)        The Government does not object to the continuance.

11        e)        Based on the above-stated findings, the ends of justice served by continuing the case

12        as requested outweigh the interest of the public and the defendant in a trial within the original

13        date prescribed by the Speedy Trial Act.

14        f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

15        seq., within which trial must commence, the time period of September 21, 2021 to November

16        16, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

17        [Local Code T4] because it results from a continuance granted by the Court at defendants’

18        request on the basis of the Court’s finding that the ends of justice served by taking such

19        action outweigh the best interest of the public and the defendants in a speedy trial.

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28
                                                       2
     Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
               Case 2:17-cr-00064-JAM Document 299 Filed 09/16/21 Page 3 of 4



 1          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 2 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 3 a trial must commence.

 4

 5          IT IS SO STIPULATED.

 6

 7
     DATED: September 15, 2021
 8                                                            By    Toni White for
                                                                    JASON HITT
 9
                                                                    Assistant United States Attorney
10

11 DATED: September 15, 2021
                                                              By    /s/ Toni White
12                                                                  TONI WHITE
13                                                                  Attorney for Defendant
                                                                    GEORGINA LOPEZ-QUINTERO
14
     DATED: September 15, 2021
15                                                            By    /s/ Toni White
                                                                    CLEMENTE JIMENEZ
16                                                                  Attorney for Defendant
17                                                                  CESAR ERENDIRA NAVA

18

19

20

21

22

23

24

25

26

27

28
                                                          3
       Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
              Case 2:17-cr-00064-JAM Document 299 Filed 09/16/21 Page 4 of 4



 1

 2                                               FINDINGS AND ORDER

 3         IT IS SO FOUND AND ORDERED.

 4
     Dated: September 15, 2021                          /s/ John A. Mendez
 5
                                                        THE HONORABLE JOHN A. MENDEZ
 6                                                      UNITED STATES DISTRICT COURT JUDGE

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
      Stipulation and Order for Continuance of Status
      Hearing and for Exclusion of Time
